Citation Nr: 0103835	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-12 631A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
stroke. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service connected 
disabilities.

4.  Entitlement to a permanent and total disability rating 
for pension purposes.  



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  


REMAND

In his current claim for benefits, the veteran stated that he 
was treated, in December 1989, at the Sumter County Orange 
Memorial Hospital for a stroke and a nervous condition.  He 
further stated that he had been treated by Dr. Jose Lugo at 
the Sumter Correctional Facility in January 1990 and by Dr. 
Wilfredo Ortiz-Medina for a stroke.  

The RO obtained records from a VA outpatient treatment 
clinic, and attempted to secure records from a Dr. Pendomo, 
who was apparently doing business as the Silver Star Medical 
Practice.  A reply from the clinic at the latter physician's 
address indicated that the veteran was not a patient there, 
but rather had been seen for an evaluation.  The RO further 
determined that there were no medical records available from 
the Social Security Administration (SSA).  

The 1996 VA outpatient treatment records do not demonstrate 
that there were any residuals of a stroke, and the veteran's 
blood pressure readings were normotensive.  However, given 
that the veteran made specific reference to medical records 
reported to be pertinent to the claim, the RO had a duty to 
attempt to obtain these records.  There is no indication that 
they did so.  

Hence, it would be premature to adjudicate this claim prior 
to at least attempting to secure records from the Sumter 
County Orange Memorial Hospital, the Sumter Correctional 
Facility and Dr. Ortiz-Medina.  

The Board of Veterans' Appeals (Board) notes that under the 
current record, it would not be appropriate to grant a total 
rating based on individual unemployability due to service 
connected disability. At this time, service connection is not 
in effect for any disability.  Therefore, there would be no 
legal basis by which to grant a total rating based on 
individual unemployability.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  However, it is premature to make such a 
determination pending resolution of whether service 
connection is appropriate for hypertension and a stroke.  

Finally, the Board notes that the veteran had claimed that he 
is entitled to a permanent and total rating for pension 
purposes.  In making such a determination, it is immaterial 
whether service connection is in effect for hypertension and 
a stroke or not.  However, in view of the development 
requested, the Board again concludes it would be premature to 
make a determination on this issue at this time.  The Board 
observes that the veteran has not undergone a general VA 
examination with reference to his pension claim and that his 
nonservice-connected disabilities and the level of impairment 
arising from them have been identified and rated based upon 
outpatient treatment records only.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is remanded to the RO for the following 
developments:

1.  The RO should attempt to obtain all 
evidence from the Sumter County Orange 
Memorial Hospital, the Sumter 
Correctional Facility and Dr. Ortiz-
Medina.  If the records cannot be 
obtained, the RO should document all 
attempts to secure these records.  

2.  The veteran should be afforded a VA 
general medical examination to identify 
all current impairment and the veteran's 
overall level of disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner is requested to make specific 
comment upon the veteran's ability to 
obtain and retain employment.

3.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, should he 
choose to designate one, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
When the requested development is completed, the RO should 
review the case.  If the benefits sought are not granted, the 
veteran should be provided with an appropriate supplemental 
statement of the case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The case should then be 
returned to the Board for further appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


